DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-7 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, 9-10, and 14-15 of U.S. Patent No. 10,631,734. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions claim a method for estimating tissue temperature comprising directing, using a radio frequency (RF) applicator, one or more RF energy pulses into the tissue region of interest, the tissue region of interest comprising an object of interest and at least one reference that are separated by at least one boundary; detecting, using an acoustic receiver, bipolar acoustic signals generated in the region of interest in response to the one or more RF energy pulses and processing the at least one bipolar acoustic signal to determine a peak-to-peak amplitude thereof; and calculating a temperature at the at least one boundary using the peak-to-peak amplitude of the at least one bipolar acoustic signal.
Claims 8-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-6 of copending Application No. 16/848,376 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions claim a system for determining tissue temperature within a region of interest comprising an object of interest and a reference that are separated by at least one boundary, the system comprising a thermoacoustic imaging system comprising an adjustable radio frequency (RF) applicator configured to emit RF energy pulses into the tissue region of interest and heat tissue therein and an .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thornton et al. (US 2017/0351836) discloses a thermoacoustic imaging system comprising directing RF energy pulses into the tissue and detecting bipolar acoustic signals for estimating fractional fat content. However, Thornton et al. does not disclose calculating temperature using peak-to-peak amplitude. Cho et al. (US 9,888,880) discloses a method for thermoacoustic identification of fat content in a region of interest but does not disclose calculating temperature using peak-to-peak amplitude. Cho et al. (US 9,980,677) discloses a system comprising a thermoacoustic imaging system for calculating fat concentration but does not disclose calculating temperature using peak-to-peak amplitude.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609.  The examiner can normally be reached on M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUONG/Primary Examiner, Art Unit 3793